PER CURIAM.
This cause came on to be heard on the transcript of record from the District Court of the United States for the District of New Jersey, the appellant having moved thereon for an order directing the form of the mandate to he entered in the court below, and after full argument by counsel, on consideration whereof it is now hereby ordered, adjudged, and decreed that tbe decree of tbe said District Court, dismissing tbe bill of complaint herein, be and tbe same is hereby vacated, and that tbe bill of complaint be and tbe same hereby is reinstated, and that this cause be remanded to said court, with directions to enter a decree in favor of tbe complainant, with costs in both eourts, perpetually enjoining tbe defendants, International Safety Razor Corporation and International Safety Razor Sales Corporation, and each of them, and their respective agents, servants, and representatives, from the use or employment, directly or indirectly, in the manufacture, sale, or offering for sale, or in the distribution of safety razor blades, of the packages, cartons, posters, and advertising and display cards, the same being exhibits annexed to the bill of complaint herein, and marked Exhibits A, B, C, D and E; and it is further ordered that the defendants, International Safety Razor Corporation and International Safety Razor Sales Corporation, and each of them, and their respective agents, servants, and representatives, be and the same are perpetually restrained and enjoined from the use in the manufacture, sale, offering for sale, or in the distribution of safety razor blades, not of plaintiff’s manufacture, on packages, cartons, labels, display cards, wrappers, or any advertising matter whatsoever of tbe names “Ever Ready,” “Gem,” and “Star” in such manner as to deceive or tend to deceive the purchasing pubHe into tbe belief that tbe safety razor blades sold, or offered for sale, by defendants, are the safety razor blades manufactured and sold by the plaintiff under said names, “Ever Ready,” “Gem,” and “Star.”
*1018Providing, also, that the defendants} International Safety Razor Corporation and International Safety Razor Sales Corporation, account to the plaintiff, American Safety Razor Corporation, for the profits of the said defendants in the sale of safety razor bladeS in the packages, annexed to the bill of complaint herein and marked Exhibits A, B, C, D and E, from June, 1922, to the date when the said decree entered in the court below, pursuant to this order of mandate, becomes effective.
It is further ordered that a mandate be issued forthwith in accordance with this order.